        Case 18-05806-5-DMW                                 Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                                       Page 1 of12/26/18
                                                                                                                                                                              58 5:38PM
 Fill in this information to identify your case:

 Debtor 1                   Harrell Everett Jones, Jr.
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Paula Vitchkoski Jones
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF NORTH CAROLINA

 Case number           18-05806-5
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             325,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              24,982.71

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             349,982.71

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             406,750.85

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $              11,171.59

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              51,338.98


                                                                                                                                     Your total liabilities $               469,261.42


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                4,560.26

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                1,815.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
       Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                 Page 2 of12/26/18
                                                                                                                                                   58 5:38PM
 Debtor 1      Harrell Everett Jones, Jr.
 Debtor 2      Paula Vitchkoski Jones                                                     Case number (if known) 18-05806-5

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $              2,728.71


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            11,171.59

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             11,171.59




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                         page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
        Case 18-05806-5-DMW                                      Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                            Page 3 of12/26/18
                                                                                                                                                                        58 5:38PM
 Fill in this information to identify your case and this filing:

 Debtor 1                    Harrell Everett Jones, Jr.
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Paula Vitchkoski Jones
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF NORTH CAROLINA

 Case number            18-05806-5                                                                                                                               Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        160 Remington Court                                                            Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Youngsville                       NC        27596-0000                         Land                                       entire property?           portion you own?
        City                              State              ZIP Code                  Investment property                               $325,000.00                $325,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Tenancy by the Entireties
        Franklin                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Foreclosure Hearing January 9, 2019


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $325,000.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
        Case 18-05806-5-DMW                            Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                               Page 4 of12/26/18
                                                                                                                                                                 58 5:38PM
 Debtor 1        Harrell Everett Jones, Jr.
 Debtor 2        Paula Vitchkoski Jones                                                                             Case number (if known)       18-05806-5

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       BMW                                       Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      3 Series                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2007                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                168,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Sedan 4D 328i
                                                                     Check if this is community property                                $4,950.00                  $4,950.00
                                                                     (see instructions)



  3.2    Make:       Volkswagen                                Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      CC                                              Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2012                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                125,800                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Sedan 4D Sport (Note, IRS has
         tax lien on all Debtors' assets)                            Check if this is community property                                $6,425.00                  $6,425.00
                                                                     (see instructions)



  3.3    Make:       Triumph                                   Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Bonneville                                      Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2012                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Special Edition
                                                                     Check if this is community property                                $4,135.00                  $4,135.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $15,510.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    See Local Form 2                                                                                                                $1,480.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
       Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                             Page 5 of12/26/18
                                                                                                                                               58 5:38PM
 Debtor 1       Harrell Everett Jones, Jr.
 Debtor 2       Paula Vitchkoski Jones                                                              Case number (if known)     18-05806-5

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    See Local Form 2                                                                                               $280.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    See Local Form 2                                                                                                 $25.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    See Local Form 2                                                                                               $100.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    See Local Form 2                                                                                               $150.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    See Local Form 2                                                                                               $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    See Local Form 2                                                                                                 $50.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    2 dogs                                                                                                             $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
       Case 18-05806-5-DMW                                           Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                      Page 6 of12/26/18
                                                                                                                                                                      58 5:38PM
 Debtor 1         Harrell Everett Jones, Jr.
 Debtor 2         Paula Vitchkoski Jones                                                                                      Case number (if known)   18-05806-5


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                              $2,585.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                              Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                        $50.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                PNC - Opened 11/2018                                                     $146.59



                                              17.2.       Savings                                 PNC - Opened 11/2018                                                       $50.00



                                              17.3.       Checking                                BB&T                                                                       $66.04



                                              17.4.       Savings                                 BB&T                                                                         $0.08


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

                                                  Bellalimento, LLC. Business has account
                                                  receivables of $5,775.00, equipment $550.00.                                      100          %                       $6,325.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
Official Form 106A/B                                                                       Schedule A/B: Property                                                              page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
       Case 18-05806-5-DMW                              Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                      Page 7 of12/26/18
                                                                                                                                                         58 5:38PM
 Debtor 1         Harrell Everett Jones, Jr.
 Debtor 2         Paula Vitchkoski Jones                                                                      Case number (if known)      18-05806-5

        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
      No
        Yes. Give specific information about them...

                                                bellalimento.com                                                                                              $250.00


27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                              Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                       Beneficiary:                             Surrender or refund
                                                                                                                                              value:

Official Form 106A/B                                                   Schedule A/B: Property                                                                     page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       Case 18-05806-5-DMW                                  Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                                       Page 8 of12/26/18
                                                                                                                                                                              58 5:38PM
 Debtor 1        Harrell Everett Jones, Jr.
 Debtor 2        Paula Vitchkoski Jones                                                                                          Case number (if known)        18-05806-5


                                             State Farm Automobile Insurance                                                                                                           $0.00


                                             State Farm Home Owners Insurance                                                                                                          $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                $6,887.71


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                         $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                  page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
        Case 18-05806-5-DMW                                    Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                                       Page 9 of12/26/18
                                                                                                                                                                                 58 5:38PM
 Debtor 1         Harrell Everett Jones, Jr.
 Debtor 2         Paula Vitchkoski Jones                                                                                                Case number (if known)   18-05806-5

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $325,000.00
 56. Part 2: Total vehicles, line 5                                                                           $15,510.00
 57. Part 3: Total personal and household items, line 15                                                       $2,585.00
 58. Part 4: Total financial assets, line 36                                                                   $6,887.71
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $24,982.71              Copy personal property total               $24,982.71

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $349,982.71




Official Form 106A/B                                                               Schedule A/B: Property                                                                                page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                            Best Case Bankruptcy
          Case 18-05806-5-DMW                            Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                     Page 1012/26/18
                                                                                                                                                      of 5:38PM
                                                                          58
 Fill in this information to identify your case:

 Debtor 1                 Harrell Everett Jones, Jr.
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Paula Vitchkoski Jones
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number           18-05806-5
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      160 Remington Court Youngsville,                               $325,000.00                               $60,000.00      N.C. Gen. Stat. §
      NC 27596 Franklin County                                                                                                 1C-1601(a)(1)
      Foreclosure Hearing January 9, 2019                                                  100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                          any applicable statutory limit

      2012 Volkswagen CC 125,800 miles                                 $6,425.00                                 $3,500.00     N.C. Gen. Stat. § 1C-1601(a)(3)
      Sedan 4D Sport (Note, IRS has tax
      lien on all Debtors' assets)                                                         100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                          any applicable statutory limit

      2012 Volkswagen CC 125,800 miles                                 $6,425.00                                 $1,789.98     N.C. Gen. Stat. § 1C-1601(a)(2)
      Sedan 4D Sport (Note, IRS has tax
      lien on all Debtors' assets)                                                         100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                          any applicable statutory limit

      2012 Triumph Bonneville                                          $4,135.00                                 $1,580.22     N.C. Gen. Stat. § 1C-1601(a)(3)
      Special Edition
      Line from Schedule A/B: 3.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      See Local Form 2                                                 $1,480.00                                 $1,480.00     N.C. Gen. Stat. § 1C-1601(a)(4)
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                        Page 1112/26/18
                                                                                                                                                         of 5:38PM
                                                                          58
 Debtor 1    Harrell Everett Jones, Jr.
 Debtor 2    Paula Vitchkoski Jones                                                                      Case number (if known)     18-05806-5
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     See Local Form 2                                                    $280.00                                   $280.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     See Local Form 2                                                     $25.00                                    $25.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 8.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     See Local Form 2                                                    $100.00                                   $100.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     See Local Form 2                                                    $150.00                                   $150.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 10.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     See Local Form 2                                                    $500.00                                   $500.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     See Local Form 2                                                     $50.00                                    $50.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                 $50.00                                    $50.00        N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: PNC - Opened 11/2018                                      $146.59                                   $146.59        N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: PNC - Opened 11/2018                                        $50.00                                    $50.00        N.C. Gen. Stat. § 1C-1601(a)(2)
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: BB&T                                                       $66.04                                    $66.04        N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 17.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: BB&T                                                          $0.08                                     $0.08       N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 17.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                        Page 1212/26/18
                                                                                                                                                         of 5:38PM
                                                                          58
 Debtor 1    Harrell Everett Jones, Jr.
 Debtor 2    Paula Vitchkoski Jones                                                                      Case number (if known)     18-05806-5
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Bellalimento, LLC. Business has                                  $6,325.00                                  $6,325.00        N.C. Gen. Stat. § 1C-1601(a)(2)
     account receivables of $5,775.00,
     equipment $550.00.                                                                    100% of fair market value, up to
     100 % ownership                                                                       any applicable statutory limit
     Line from Schedule A/B: 19.1

     bellalimento.com                                                    $250.00                                   $250.00        N.C. Gen. Stat. § 1C-1601(a)(2)
     Line from Schedule A/B: 26.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 18-05806-5-DMW                     Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                         Page 13 of
                                                                  58
Form 6 Sch C — Local Form 2.


 In re    Harrell Everett Jones, Jr. and Paula Vitchkoski Jones                                    Case No.

                                                                                      Debtor(s).                                  (If known)


                              SCHEDULE C - PROPERTY CLAIMED AS EXEMPT

         I/we,        Harrell Everett Jones, Jr. and Paula Vitchkoski Jones          claim the following property as exempt
pursuant to 11 USC 522(b)(2)(A) and (B) and the laws of the State of North Carolina, and non-bankruptcy Federal law: (Attach
additional sheets if necessary)

                 1.       NCGS 1C-1601(a)(1) (NC Const., Article X, Section 2) REAL OR PERSONAL PROPERTY USED
AS A RESIDENCE OR BURIAL PLOT (exemption not to exceed $35,500.00 per debtor; however, an unmarried debtor who
is 65 years of age or older is entitled to retain an aggregate interest in the property not to exceed $60,000 in value so long as
the property was previously owned by the debtor as a tenant by the entireties or as a joint tenant with rights of survivorship and
the former co-owner of the property is deceased, in which case the debtor must specify his/her age and the name of the former
co-owner, if a child use initials only, of the property below).

Debtor's Age:               Name of Former Co-owner:

  Description of                    Market                  D1,   Mtg. Holder or      Amt. Mtg.           Net            Value Claimed
  Property & Address                Value                   D2,   Lien Holder         or Lien             Value          Exempt
                                                            J

  160 Remington                       325,000.00            J     Seterus, Inc.        356,207.52
  Court Youngsville,
  NC 27596 Franklin
  County


                                                                  Internal              37,372.67                           60,000.00
                                                                  Revenue
                                                                  Service (Tax
                                                                  Lien on all
                                                                  Debtors'
                                                                  assets)**

                                         VALUE OF REAL ESTATE CLAIMED AS EXEMPT:                   60,000.00
** IRS holds a tax lien for the 2011 and 2014 tax year in an amount that exceeds all equity the Debtors have in
all their property. Therefore, Debtors have no "equity" in any property to claim as exempt.


               2.              NCGS 1C-1601(a)(3) MOTOR VEHICLE (exemption in one vehicle (per debtor) not to exceed
$3,500.00 per debtor)


  Model, Year                      Market                   D1,                                          Net              Value claimed
  Style of Auto                    Value                    D2,   Lien Holder         Amt. Lien          Value            as Exempt
                                                            J

  2012 Volsdwagen                         6,425.00          D2    Volkswagen             1,135.02             5,289.98         3,500.00
  CC 125,800 miles                                                Credit (IRS
  Sedan 4D Sport                                                  holds tax lien on
                                                                  all Debtors'
                                                                  assets.)
      Case 18-05806-5-DMW                 Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                          Page 14 of
                                                           58

Form 6 Sch C — Local Form 2.


  2012 Triumph                    4,135.00           J         Freedom Road          2,554.78           1,580.22         1,580.22
  Bonneville                                                   Financial (IRS
  Special Edition                                              holds tax lien on
                                                               all Debtors'
                                                               assets.)

                               VALUE OF MOTOR VEHICLE CLAIMED AS EXEMPT:                                                  5,080.22


                 3.      NCGS 1C-1601(a)(4) (NC Const., Article X, Section 1) PERSONAL OR HOUSEHOLD GOODS
(net value not to exceed $5,000.00 per debtor plus $1,000.00 for first four dependents)

                  The number of dependents for exemption purposes is:               3     .

                  All Items are   X     Joint (J),         Husband (D1), or             Wife (D2), unless otherwise noted below.


  Description                         Market             D1,                                        Net            Claimed as
  of Property                         Value              D2,      Lien Holder      Amt. Lien        Value          Exempt
                                                         J

  Clothing & personal                    500                      IRS holds                                                500
                                                                  tax lien
                                                                  against all of
                                                                  Debtors'
                                                                  assets.
  Kitchen appliances                      50                                                                                    50
  Stove                                  100                                                                               100
  Refrigerator                           100                                                                               100
  Freezer

  Washing Machine                         50                                                                                    50
  Dryer                                   50                                                                                    50
  China                                   50                                                                                    50
  Silver

  Jewelry                                 50                                                                                    50
  Living Room Furniture                  200                                                                               200
  Den Furniture                          100                                                                               100
  Bedroom Furniture                      400                                                                               400
  Dining Room Furniture                  300                                                                               300
  Lawn Furniture                          20                                                                                    20
  Television(s)                          150                                                                               150
      Case 18-05806-5-DMW              Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40               Page 15 of
                                                        58

Form 6 Sch C — Local Form 2.


  ( ) Stereo ( ) Radio

  (X) VCR/DVD ( ) Video                10                                                                     10
  Camera

  Other Audio Equipment                20                                                                     20
  Computer & Accessories              100                                                                    100
  Musical Instruments

  () Piano ( ) Organ

  Air Conditioner

  Paintings/Art

  Books                                25                                                                     25
  Other Collections (CD's,
  Tapes, Etc.)

  Lawn Mower                           25                                                                     25
  Yard Tools                           15                                                                     15
  Power Tools                          20                                                                     20
  Other Tools

  Crops

  Recreational Equipment              100                                                                    100
  Firearms (used for                  150                                                                    150
  household protection)

  Other Household Goods,
  Supplies & Furnishings

  Other Personal Items &
  Possessions

  Other Miscellaneous Items,
  Specify:




                                                   VALUE CLAIMED AS EXEMPT:                                 2,585.00


                  4.       N.C.G.S. 1C-1601(a)(5) TOOLS OF TRADE (total net value not to exceed $2,000.00 in value per
debtor)
      Case 18-05806-5-DMW               Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                              Page 16 of
                                                         58

Form 6 Sch C — Local Form 2.


  Description                  Market         D1,    Lien Holder              Amt. Lien         Net Value           Net Value
                               Value          D2,
                                              J




                                                    VALUE CLAIMED AS EXEMPT:                                                         0.00


                  5.       NCGS 1C-1601(a)(6) LIFE INSURANCE (NC Const., Article X, Section 5)


  Company/ Description              Insured                     Policy Number             Beneficiary                 Cash Value




               6.       NCGS 1C-1601(a)(7) PROFESSIONALLY PRESCRIBED HEALTH AIDS (Debtor or Debtor's
Dependents, no limit on value)


  Description




            7.    NCGS 1C-1601(a)(8) COMPENSATION FOR PERSONAL INJURY OR DEATH OF A PERSON
UPON WHOM THE DEBTOR WAS DEPENDENT FOR SUPPORT. COMPENSATION NOT EXEMPT FROM RELATED
LEGAL, HEALTH OR FUNERAL EXPENSE.


  Description                                       Source of Compensation, including name (if child, initials only) and last four
                                                    Didgits of Account Number of any Disability Policy or Annuity




               8.       NCGS 1C-1601(a)(2) ANY PROPERTY (Debtor's aggregate interest in any property is not to
exceed $5,000 in value of any unused exemption amount to which the debtor is entitled under NCGS 1C-1601(a)(1)).
      Case 18-05806-5-DMW               Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                  Page 17 of
                                                         58

Form 6 Sch C — Local Form 2.


  Description                  Market Value    D1,     Lien Holder        Amt. Lien       Net Value       Value Claimed
                                               D2,                                                        As Exempt
                                               J

  2012 Volkswagen CC                6,425.00   D2      Volkswagen            1,135.02         1,789.98           1,789.98
  125,800 miles                                        Credit
  Sedan 4D Sport
                                                       IRS holds tax
                                                       lien on all
                                                       Debtors'
                                                       assets.
  Savings: PNC -                       50.00   D1      IRS holds tax                             50.00              50.00
  Opened 11/2018                                       lien on all
                                                       Debtors'
                                                       assets.
  Bellalimento, LLC.                6,325.00   D2      IRS holds tax                          6,325.00           6,325.00
  Business has account                                 lien on all
  receivables of                                       Debtors'
  $5,775.00, equipment                                 assets.
  $550.00. Business has
  no liabilities.
  100 % ownership
  bellalimento.com                    250.00   D2      IRS holds tax                            250.00             250.00
                                                       lien on all
                                                       Debtors'
                                                       assets.
                                                                                  8414.98
THE DEBTOR(S) RESERVES THE USE OF ANY EXEMPTION OVER AND ABOVE THE AMOUNT CLAIMED UP TO
THE AMOUNT ALLOWABLE BY LAW FOR USE IN CLAIMING ANY INADVERTENT OMISSION OR FOR ERRORS IN
VALUATION.

                  9.      NCGS 1C-1601(a)(9) and 11 U.S.C. §522 INDIVIDUAL RETIREMENT PLANS & RETIREMENT
FUNDS as described in the Internal Revenue Code, and any plan treated in the same manner as an individual retirement
plan, including individual retirement accounts and Roth retirement accounts as described in §§408A of the Internal
Revenue Code, individual retirement annuities as described in §408(b) of the Internal Revenue Code, accounts
established as part of a trust described in §408(c) of the Internal Revenue Code, and funds in an account exempt from
taxation under §401, 403, 408, 408A, 414, 457, or 510(a) of the Internal Revenue Code. For purposes of this subdividion,
"Internal Revenue Code" means Code as defined in G.S. 105-205-228.90.



  Type of Account                                      Location of Account              Last 4 digits of Account No.




                 10.      NCGS 1C-1601(a)(10) FUNDS IN A COLLEGE SAVINGS PLAN as qualified under § 529 of the
internal Revenue Code, and that are not otherwise excluded from the estate pursuant to 11 U.S.C. §§541(b)(5)-(6), (e), not
to exceed a cumulative limit of $25,000. If funds were placed in a college savings plan within the 12 months prior to filing,
the contributions must have been made in the ordinary course of the debtor's financial affairs and must have been
consistent with the debtor's past pattern of contributions. The exempt applies to funds for a child of the debtor that will
actually be used for the child's college or university expenses.
       Case 18-05806-5-DMW           Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                   Page 18 of
                                                      58

Form 6 Sch C — Local Form 2.


  College Savings Plan                             Last 4 Digits of          Value                   Initials of Child
                                                   Account No.                                       Benficiary




                11.      NCGS 1C-1601(a)(11) RETIREMENT BENEFITS UNDER THE RETIREMENT PLANS OF
OTHER STATES AND GOVERNMENTAL UNITS OF OTHER STATES (The Debtor's interest is exempt only to the extent
that theses benefits are exempt under the laws of the state or governmental unit under which the benefit plan is
established).

  Name of Retirement Plan                            State or Governmental Unit.         Last Four Digits of
                                                                                         Identifying Number




                  12.    NCGS 1C-1601(a)(12) ALIMONY, SUPPORT, SEPARATE MAINTENANCE, AND CHILD
SUPPORT PAYMENTS OR FUNDS THAT HAVE BEEN RECEIVED OR TO WHICH THE DEBTOR IS ENTITLED (The
debtor's interest is exempt to the extent the payments or funds are reasonably necessary for the support of the debtor or
any dependent of the debtor).


  Type of Support                            Amount                                    Location of Funds




                13.     TENANCY BY THE ENTIRETY. The following property is claimed as exempt pursuant to 11 USC
522 and the law of the State of North Carolina pertaining to property held as tenants by the entirety.


  Description of                    Market                                           Amount              Net
  Property & Address                Value                Lien Holder                 of Lien             Value




                                    VALUE OF ENTIRETIES PROPERTY CLAIMED AS EXEMPT:                                 0.00



            14.   NORTH CAROLINA PENSION FUND EXEMPTIONS:


                                                                                                           Amount

  a.       North Carolina Local Government Employees Retirement benefits NCGS 128-31


  b.       North Carolina Teachers and State Employees Retirement benefits NCGS 135-9
  c.       Firemen's Relief Fund pensions NCGS 58-86-90
  d.       Fraternal Benefit Society benefits NCGS 58-24-85
       Case 18-05806-5-DMW              Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40       Page 19 of
                                                         58

Form 6 Sch C — Local Form 2.


  e.       Benefits under the Supplemental Retirement Income Plan for teachers and state
           employees are exempt from levy, sale, and garnishment NCGS 135-95
  f.       Benefits under the Supplemental Retirement Income Plan for state law enforcement
           officers are exempt from levy, sale, and garnishment NCGS 143-166.30(g)

                                                    TOTAL PROPERTY CLAIMED AS EXEMPT:                    0.00

            15.   OTHER EXEMPTIONS CLAIMED UNDER THE LAWS OF THE STATE OF NORTH CAROLINA:


  a.       Aid to the Aged, Disabled and Families with Dependent Children NCGS 108A-36            Amount

  b.       Aid to the Blind NCGS 111-18
  c.       Yearly Allowance for Surviving Spouse NCGS 30-15


  d.       Workers Compensation benefits NCGS 97-21
  e.       Unemployment benefits, so long as not commingled and except for debts for
           necessities purchased while unemployed NCGS 96-17


  f.       Group insurance proceeds NCGS 58-58-165
  g.       Partnership property, except on a claim against the partnership NCGS 59-55


  h.       Wages of debtor necessary for support of family NCGS 1-362                                262.71
  i.       Benefits under the Separate Insurance Benefits Plan for state and local law
           enforcement officers are exempt from levy, sale, and garnishment
           NCGS 143-166.60(h)
  j.       Vested benefits under the North Carolina Public Employee Deferred Compensation
           Plan are exempt from levy, sale, and garnishment NCGS 147-9.4

                                                VALUE OF PROPERTY CLAIMED AS EXEMPT:                 262.71

            16.   FEDERAL PENSION FUND EXEMPTIONS


                                                                                                Amount

  a.       Foreign Service Retirement and Disability Payments. 22 USC 4060
  b.       Civil Service Retirement benefits 5 USC 8346
  c.       Railroad Retirement Act annuities and pensions 45 USC 231m

  d.       Veterans benefits 38 USC 5301
  e.       Special pension paid to winners of Congressional Medal of Honor 38 USC 1562
  f.       Annuities payable for service in the General Accounting Office 31 USC 776

                                                    TOTAL PROPERTY CLAIMED AS EXEMPT:                    0.00

            17.   OTHER EXEMPTIONS CLAIMED UNDER NONBANKRUPTCY FEDERAL LAW
       Case 18-05806-5-DMW                  Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                          Page 20 of
                                                             58

Form 6 Sch C — Local Form 2.


                                                                                                                        Amount

  a.         Social Security benefits 42 USC 407

  b.         Injury or death compensation payments from war risk hazards 42 USC 1717

  c.         Wages owing a master or seamen, exempt for support of a spouse and/or minor
             children 46 U.S.C. 11109
  d.         Longshoremen and Harbor Workers Compensation Act death and disability benefits 33
             USC 916


  e.         Crop insurance proceeds 7 U.S.C. 1509

  f.         Public Safety officers’ death benefits 42 U.S.C. 3796 (see subsection (g))

  g.         Railroad unemployment insurance 45 U.S.C. 352 (see subsection (e))

                                                         TOTAL PROPERTY CLAIMED AS EXEMPT:                                           0.00

        18.a. THE FOLLOWING TANGIBLE PERSONAL PROPERTY WAS PURCHASED BY THE DEBTOR WITHIN
90 DAYS OF THE FILING OF THE BANKRUPTCY PETITION:


  Description                            Market Value            Lien Holder                   Amount of Lien        Net Value

  None




        18.b. List any tangilbe personal property from 18(a) that is directly traceable to the liquidation or conversion of
property that may be exempt and that was not acquired by transferring or using additional property.



 Description of Replacement Property                  Description of Property liquidated or Converted that May be Exempt




       19.         THE DEBTOR'S PROPERTY IS SUBJECT TO THE FOLLOWING CLAIMS:


  a.         Of the United States or its agencies as provided by federal law

  b.         Of the State of North Carolina or its subdivisions for taxes, appearance, or fiduciary bonds

  c.         Of a lien by a laborer for work done and performed for the person claiming the exemption. But only as to the specific
             property affected.

  d.         Of a lien by a mechanic for work done on the premises, but only as to the specific property affected.

  e.         For payment of obligations contracted for the purchase of specific property
       Case 18-05806-5-DMW                 Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                           Page 21 of
                                                            58

Form 6 Sch C — Local Form 2.


  f.       For contractual security interests in specific property affected; provided, that the exemptions shall apply to the debtor’s
           household goods notwithstanding any contract for a nonpossessory, nonpurchase money security interest in any such
           goods.

  g.       For statutory liens, on the specific property affected, other than judicial liens

  h.       For child support, alimony, or distributive award order pursuant to Chapter 50 of the General Statutes of North Carolina.


                                    Nature of             Amt. of             Description of          Value of            Net
  Claimant                          Claim                 Claim               Property                Property            Value




None of the property listed in paragraph 15 has been included in this claim of exemptions.
None of the claims listed in paragraph 16 is subject to this claim of exemptions.

DATE:                                                            /s/ Harrell Everett Jones, Jr.
                                                                 Harrell Everett Jones, Jr. , Debtor


DATE:                                                            /s/ Paula Vitchkoski Jones
                                                                 Paula Vitchkoski Jones , Joint Debtor
      Case 18-05806-5-DMW             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                   Page 22 of
                                                       58

Form 6 Sch C — Local Form 2.




                               UNSWORN DECLARATION UNDER PENALTY OF PERJURY ON
                                     BEHALF OF INDIVIDUAL TO SCHEDULE C-
                                         PROPERTY CLAIMED AS EXEMPT

         I/we,       Harrell Everett Jones, Jr. and Paula Vitchkoski Jones   , declare under penalty of perjury that I/we
have read the foregoing Schedule C-Property Claimed as Exempt, consisting of ___ sheets, and that they are true and
correct to the best of my/our knowledge, information and belief.


Executed on:                                                    /s/ Harrell Everett Jones, Jr.
                                                                Harrell Everett Jones, Jr. , Debtor

Executed on:                                                    /s/ Paula Vitchkoski Jones
                                                                Paula Vitchkoski Jones , Joint Debtor
          Case 18-05806-5-DMW                              Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                          Page 2312/26/18
                                                                                                                                                             of 5:38PM
                                                                            58
 Fill in this information to identify your case:

 Debtor 1                   Harrell Everett Jones, Jr.
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Paula Vitchkoski Jones
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number           18-05806-5
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Freedom Road Financial                   Describe the property that secures the claim:                   $2,554.78                $4,135.00                    $0.00
         Creditor's Name                          2012 Triumph Bonneville
                                                  Special Edition
         Attn: Managing Agent
                                                  As of the date you file, the claim is: Check all that
         PO Box 4597                              apply.
         Oak Brook, IL 60522-4597                     Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Purchase money security
       community debt

 Date debt was incurred                                    Last 4 digits of account number        6722

 2.2     Internal Revenue Service                 Describe the property that secures the claim:                 $37,372.67                      $0.00         $21,079.76
         Creditor's Name                          IRS holds tax lien on all Debtors'
         Centralized Insolvency                   assets (FMV of all equity subject to
         Operations                               tax lien = 16,291.91)
         PO Box 7346                              As of the date you file, the claim is: Check all that
                                                  apply.
         Philadelphia, PA
         19101-7346                                   Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Tax Lien
       community debt

 Date debt was incurred          2011 & 2014               Last 4 digits of account number


Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 18-05806-5-DMW                                Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                        Page 2412/26/18
                                                                                                                                                             of 5:38PM
                                                                              58
 Debtor 1 Harrell Everett Jones, Jr.                                                                          Case number (if known)   18-05806-5
               First Name                  Middle Name                      Last Name
 Debtor 2 Paula Vitchkoski Jones
               First Name                  Middle Name                      Last Name




 2.3     R32 Auto Sales                             Describe the property that secures the claim:                      $9,480.86          $4,950.00          $4,530.86
         Creditor's Name                            2007 BMW 3 Series 168,000 miles
                                                    Sedan 4D 328i
         Attn: Managing Agent
                                                    As of the date you file, the claim is: Check all that
         1512 S Miami Blvd.                         apply.
         Durham, NC 27703                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Purchase money security
       community debt

 Date debt was incurred          8/28/2018                   Last 4 digits of account number


 2.4     Seterus, Inc.                              Describe the property that secures the claim:                   $356,207.52         $325,000.00        $31,207.52
         Creditor's Name                            160 Remington Court Youngsville,
                                                    NC 27596 Franklin County
         Attn: Bankruptcy                           Foreclosure Hearing January 9,
         Department                                 2019
                                                    As of the date you file, the claim is: Check all that
         PO Box 1047                                apply.
         Hartford, CT 06143-1047                         Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Principal
       community debt

 Date debt was incurred                                      Last 4 digits of account number         3927

 2.5     Volkswagen Credit                          Describe the property that secures the claim:                      $1,135.02          $6,425.00                $0.00
         Creditor's Name                            2012 Volkswagen CC 125,800 miles
                                                    Sedan 4D Sport (Note, IRS has tax
         Attn: Managing Agent                       lien on all Debtors' assets)
                                                    As of the date you file, the claim is: Check all that
         PO Box 3                                   apply.
         Hillsboro, OR 97123-0003                        Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Purchase money security
       community debt

 Date debt was incurred          12/22/2014                  Last 4 digits of account number         8143

Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                          Page 2512/26/18
                                                                                                                                                           of 5:38PM
                                                                          58
 Debtor 1 Harrell Everett Jones, Jr.                                                             Case number (if known)          18-05806-5
              First Name                Middle Name                  Last Name
 Debtor 2 Paula Vitchkoski Jones
              First Name                Middle Name                  Last Name




   Add the dollar value of your entries in Column A on this page. Write that number here:                         $406,750.85
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                        $406,750.85

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.2
        Internal Revenue Service
        Office of Chief Counsel                                                            Last 4 digits of account number
        4905 Koger Blvd
        Greensboro, NC 27407-2734

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.4
        Shapiro and Ingle LLP
        Attn: Officer                                                                      Last 4 digits of account number
        10130 Perimeter Parkway, Suite 400
        Charlotte, NC 28216

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.2
        US Attorney
        Attn: Civil Process Clerk                                                          Last 4 digits of account number
        310 New Bern Ave., Ste 800
        Raleigh, NC 27601-1461

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.2
        US Attorney General
        US Dept of Justice                                                                 Last 4 digits of account number
        950 Pennsylvania Ave., NW
        Washington, DC 20530-0001




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                            page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                               Page 2612/26/18
                                                                                                                                                                 of 5:38PM
                                                                           58
 Fill in this information to identify your case:

 Debtor 1                     Harrell Everett Jones, Jr.
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Paula Vitchkoski Jones
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF NORTH CAROLINA

 Case number           18-05806-5
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          Internal Revenue Service                               Last 4 digits of account number                          $6,780.13         $6,760.77                 $19.36
              Priority Creditor's Name
              Centralized Insolvency                                 When was the debt incurred?           2015
              Operations
              PO Box 7346
              Philadelphia, PA 19101-7346
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        2015




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 1 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              25974                                           Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                              Page 2712/26/18
                                                                                                                                                               of 5:38PM
                                                                          58
 Debtor 1 Harrell Everett Jones, Jr.
 Debtor 2 Paula Vitchkoski Jones                                                                           Case number (if known)        18-05806-5

 2.2      Internal Revenue Service                                   Last 4 digits of account number                           $427.64         $426.68                $0.96
          Priority Creditor's Name
          Centralized Insolvency                                     When was the debt incurred?         2016
          Operations
          PO Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           2016

 2.3      N.C. Dept of Rev Off Sev. BK Unit                          Last 4 digits of account number                         $2,289.04        $1,907.53            $381.51
          Priority Creditor's Name
          Centralized Insolvency                                     When was the debt incurred?         2015
          Operations
          PO Box 1168
          Raleigh, NC 27602-1168
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           2015

 2.4      N.C. Dept of Rev Off Sev. BK Unit                          Last 4 digits of account number                         $1,060.45         $883.71             $176.74
          Priority Creditor's Name
          Centralized Insolvency                                     When was the debt incurred?         2016
          Operations
          PO Box 1168
          Raleigh, NC 27602-1168
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           2016




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
          Case 18-05806-5-DMW                              Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                                   Page 2812/26/18
                                                                                                                                                                      of 5:38PM
                                                                            58
 Debtor 1 Harrell Everett Jones, Jr.
 Debtor 2 Paula Vitchkoski Jones                                                                           Case number (if known)            18-05806-5

 2.5        N.C. Dept of Rev Off Sev. BK Unit                        Last 4 digits of account number                            $614.33                $511.94                $102.39
            Priority Creditor's Name
            Centralized Insolvency                                   When was the debt incurred?         2017
            Operations
            PO Box 1168
            Raleigh, NC 27602-1168
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            2017

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        American Express                                           Last 4 digits of account number        2008                                                        $1,290.50
            Nonpriority Creditor's Name
            Attn: Managing Agent                                       When was the debt incurred?
            PO Box 981535
            El Paso, TX 79998-1535
            Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 3 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                                Page 2912/26/18
                                                                                                                                                                 of 5:38PM
                                                                          58
 Debtor 1 Harrell Everett Jones, Jr.
 Debtor 2 Paula Vitchkoski Jones                                                                         Case number (if known)         18-05806-5

 4.2      Capital One                                                Last 4 digits of account number       7677                                                    $969.55
          Nonpriority Creditor's Name
          Attn: Officer or Bankruptcy Dept                           When was the debt incurred?
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.3      Constar Financial Services, LLC                            Last 4 digits of account number       0320                                                  $5,736.09
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          10400 N 25th Ave., Suite 100
          Phoenix, AZ 85021
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency owed after sale of motorcycle


 4.4      Credit One Bank                                            Last 4 digits of account number       8764                                                  $2,350.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          PO Box 98873
          Las Vegas, NV 89193
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 4 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                                Page 3012/26/18
                                                                                                                                                                 of 5:38PM
                                                                          58
 Debtor 1 Harrell Everett Jones, Jr.
 Debtor 2 Paula Vitchkoski Jones                                                                         Case number (if known)         18-05806-5

 4.5      First National Bank Omaha                                  Last 4 digits of account number       5382                                                $13,041.28
          Nonpriority Creditor's Name
          Attn: Officer                                              When was the debt incurred?
          1620 Dodge Street
          Omaha, NE 68197
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.6      First Premier Bank                                         Last 4 digits of account number       0312                                                    $616.02
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          PO Box 5524
          Sioux Falls, SD 57117-5524
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.7      Ford Motor Credit Company                                  Last 4 digits of account number       2334                                                  $8,977.02
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          PO Box 6508
          Mesa, AZ 85216-6508
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Deficiency owed after sale of vehicle




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 5 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                                Page 3112/26/18
                                                                                                                                                                 of 5:38PM
                                                                          58
 Debtor 1 Harrell Everett Jones, Jr.
 Debtor 2 Paula Vitchkoski Jones                                                                         Case number (if known)         18-05806-5

 4.8      N.C. Dept of Rev Off Sev. BK Unit                          Last 4 digits of account number                                                             $8,751.69
          Nonpriority Creditor's Name
          Centralized Insolvency Operations                          When was the debt incurred?
          PO Box 1168
          Raleigh, NC 27602-1168
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9      SunTrust Bank                                              Last 4 digits of account number                                                             $1,120.00
          Nonpriority Creditor's Name
          Attn: Officer                                              When was the debt incurred?
          303 Peachtreet Street NE
          Atlanta, GA 30308
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Checking overdraft


 4.1
 0        Synchrony Bank                                             Last 4 digits of account number       9414                                                  $1,040.45
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept. or Officer                          When was the debt incurred?
          PO Box 965060
          Orlando, FL 32896-5060
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases-PayPal




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 6 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                                 Page 3212/26/18
                                                                                                                                                                  of 5:38PM
                                                                          58
 Debtor 1 Harrell Everett Jones, Jr.
 Debtor 2 Paula Vitchkoski Jones                                                                         Case number (if known)          18-05806-5

 4.1
 1         Tyler M. Davis, DDS                                       Last 4 digits of account number       3447                                                       $422.66
           Nonpriority Creditor's Name
           Attn: Managing Agent                                      When was the debt incurred?
           814 S Main Street
           Wake Forest, NC 27587-2808
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 2         US Bank                                                   Last 4 digits of account number       5938                                                     $7,023.72
           Nonpriority Creditor's Name
           Attn: Managing Agent                                      When was the debt incurred?
           PO Box 6339
           Fargo, ND 58125-6339
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Alliance One Receivables                                      Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Management                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Managing Agent
 4850 Street Rd. Suite 300
 Trevose, PA 19053
                                                               Last 4 digits of account number                  6725

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Atlantic Credit & Finance, Inc.                               Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 13386
 Roanoke, VA 24033-3386
                                                               Last 4 digits of account number                  5806

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Officer                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 7 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                                 Page 3312/26/18
                                                                                                                                                                  of 5:38PM
                                                                          58
 Debtor 1 Harrell Everett Jones, Jr.
 Debtor 2 Paula Vitchkoski Jones                                                                         Case number (if known)          18-05806-5

 4851 Cox Road
 Glen Allen, VA 23060
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank                                               Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Officer                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 585 Pilot Road
 Las Vegas, NV 89119
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Premier Bank                                            Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Officer                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 601 S Minnesota Ave.
 Sioux Falls, SD 57104
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Radius Global Solutions                                       Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 390846
 Minneapolis, MN 55439-0846
                                                               Last 4 digits of account number                    6182

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sessoms & Rogers, PA                                          Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Officer                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 110564
 Durham, NC 27709
                                                               Last 4 digits of account number                    0191

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synchrony Bank                                                Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Officer                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 170 West Election Rd., Ste. 125
 Draper, UT 84020
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Bank, N.A.                                                 Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Officer                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 425 Walnut Street
 Cincinnati, OH 45202
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                    11,171.59
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    11,171.59

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 8 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                   Page 3412/26/18
                                                                                                                                                    of 5:38PM
                                                                          58
 Debtor 1 Harrell Everett Jones, Jr.
 Debtor 2 Paula Vitchkoski Jones                                                                     Case number (if known)   18-05806-5

                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $              51,338.98

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $              51,338.98




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 18-05806-5-DMW                            Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                Page 3512/26/18
                                                                                                                                                   of 5:38PM
                                                                            58
 Fill in this information to identify your case:

 Debtor 1                  Harrell Everett Jones, Jr.
                           First Name                         Middle Name            Last Name

 Debtor 2                  Paula Vitchkoski Jones
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF NORTH CAROLINA

 Case number           18-05806-5
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Sprint Wireless                                                            Debtor will assume contract. Contract expires 2019.
               6391 Sprint Parkway
               Overland Park, KS 66251-4300




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 18-05806-5-DMW                                Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                    Page 3612/26/18
                                                                                                                                         of 5:38PM
                                                                              58
 Fill in this information to identify your case:

 Debtor 1                   Harrell Everett Jones, Jr.
                            First Name                            Middle Name       Last Name

 Debtor 2                   Paula Vitchkoski Jones
 (Spouse if, filing)        First Name                            Middle Name       Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF NORTH CAROLINA

 Case number           18-05806-5
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
         Case 18-05806-5-DMW                      Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                    Page 3712/26/18
                                                                                                                                              of 5:38PM
                                                                   58


Fill in this information to identify your case:

Debtor 1                      Harrell Everett Jones, Jr.

Debtor 2                      Paula Vitchkoski Jones
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF NORTH CAROLINA

Case number               18-05806-5                                                                     Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                 Not employed
       employers.
                                             Occupation            Auto Sales                                   Blogger
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Leith Automotive                             Bellalimento, LLC

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?         11/5/18                                    7 Years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         3,250.00        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      3,250.00               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
       Case 18-05806-5-DMW                    Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                      Page 3812/26/18
                                                                                                                                            of 5:38PM
                                                               58

Debtor 1    Harrell Everett Jones, Jr.
Debtor 2    Paula Vitchkoski Jones                                                                Case number (if known)    18-05806-5


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      3,250.00       $             0.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        434.50       $                0.00
      5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $                0.00
      5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $                0.00
      5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $                0.00
      5e.    Insurance                                                                     5e.        $          0.00       $                0.00
      5f.    Domestic support obligations                                                  5f.        $          0.00       $                0.00
      5g.    Union dues                                                                    5g.        $          0.00       $                0.00
      5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $                0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            434.50       $                0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,815.50       $                0.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $        1,744.76
      8b. Interest and dividends                                                           8b.        $              0.00   $            0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $                0.00
      8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
      8e. Social Security                                                                  8e.        $              0.00   $                0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $                0.00
      8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $           1,744.76

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              2,815.50 + $       1,744.76 = $           4,560.26
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.    $          4,560.26
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Mr.Jones' income should increase to approximately $5,000.00 (gross) a month after January (taxes
                             will need to be deducted from this as well as health Insurance for his family in the amount of
                             $740.00) . Debtor estimates that his net check after taxes and health insurance will be 3,160.00.
                             Depending how sales look the Debtor may consider an insurance policy that is $200 cheaper, if
                             necessary to make plan payments.




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
     Case 18-05806-5-DMW                           Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                      Page 3912/26/18
                                                                                                                                                 of 5:38PM
                                                                    58


Fill in this information to identify your case:

Debtor 1                 Harrell Everett Jones, Jr.                                                        Check if this is:
                                                                                                               An amended filing
Debtor 2                 Paula Vitchkoski Jones                                                                A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF NORTH CAROLINA                                         MM / DD / YYYY

Case number           18-05806-5
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  12                   Yes
                                                                                                                                             No
                                                                                   Son                                  15                   Yes
                                                                                                                                             No
                                                                                   Daughter                             21                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                                   0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
      Case 18-05806-5-DMW                        Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                             Page 4012/26/18
                                                                                                                                                      of 5:38PM
                                                                  58

Debtor 1     Harrell Everett Jones, Jr.
Debtor 2     Paula Vitchkoski Jones                                                                    Case number (if known)      18-05806-5

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 300.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  25.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 440.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                300.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 50.00
10.   Personal care products and services                                                    10. $                                                  75.00
11.   Medical and dental expenses                                                            11. $                                                  50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 250.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  225.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       1,815.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       1,815.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,560.26
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              1,815.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              2,745.26

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
          Case 18-05806-5-DMW                            Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                Page 4112/26/18
                                                                                                                                                 of 5:38PM
                                                                          58




 Fill in this information to identify your case:

 Debtor 1                    Harrell Everett Jones, Jr.
                             First Name                     Middle Name             Last Name

 Debtor 2                    Paula Vitchkoski Jones
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number              18-05806-5
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Harrell Everett Jones, Jr.                                            X   /s/ Paula Vitchkoski Jones
              Harrell Everett Jones, Jr.                                                Paula Vitchkoski Jones
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       December 26, 2018                                              Date    December 26, 2018




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 18-05806-5-DMW                            Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                       Page 4212/26/18
                                                                                                                                                        of 5:38PM
                                                                          58


 Fill in this information to identify your case:

 Debtor 1                  Harrell Everett Jones, Jr.
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Paula Vitchkoski Jones
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number           18-05806-5
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $28,386.99           Wages, commissions,                 $29,046.44
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                     Page 4312/26/18
                                                                                                                                                      of 5:38PM
                                                                          58
 Debtor 1      Harrell Everett Jones, Jr.
 Debtor 2      Paula Vitchkoski Jones                                                                      Case number (if known)   18-05806-5

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 For last calendar year:                              Wages, commissions,                       $62,351.00           Wages, commissions,               $13,762.00
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                       $71,737.00           Wages, commissions,               $21,257.00
 (January 1 to December 31, 2016 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income             Gross income
                                                   Describe below.                  each source                    Describe below.               (before deductions
                                                                                    (before deductions and                                       and exclusions)
                                                                                    exclusions)
 For last calendar year:                           Unemployment                                   $4,200.00
 (January 1 to December 31, 2017 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                      Page 4412/26/18
                                                                                                                                                       of 5:38PM
                                                                          58
 Debtor 1      Harrell Everett Jones, Jr.
 Debtor 2      Paula Vitchkoski Jones                                                                      Case number (if known)   18-05806-5

       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       R32 Auto Sales                                            September and                    $999.99            $9,480.86        Mortgage
       Attn: Managing Agent                                      October                                                              Car
       1512 S Miami Blvd.
                                                                                                                                      Credit Card
       Durham, NC 27703
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Volkswagen Credit                                         September and                    $771.50            $3,777.34        Mortgage
       Attn: Managing Agent                                      October                                                              Car
       PO Box 3
                                                                                                                                      Credit Card
       Hillsboro, OR 97123-0003
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       In the Matter of the Foreclosure of                       Foreclosure                Franklin County                            Pending
       a Deed of Trust                                                                                                                 On appeal
                                                                                                                                       Concluded

                                                                                                                                    Court Date 9/9/19




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                        Page 4512/26/18
                                                                                                                                                         of 5:38PM
                                                                          58
 Debtor 1      Harrell Everett Jones, Jr.
 Debtor 2      Paula Vitchkoski Jones                                                                      Case number (if known)    18-05806-5

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                      Value of the
                                                                                                                                                           property
                                                                 Explain what happened
       Constar Financial Services, LLC                           Harley Motorcycle                                            3/2018                    $12,000.00
       Attn: Managing Agent
       10400 N 25th Ave., Suite 100                                  Property was repossessed.
       Phoenix, AZ 85021                                             Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       Ford Motor Credit Company                                 Ford F-150                                                   8/17/18                   $24,000.00
       Attn: Managing Agent
       PO Box 6508                                                   Property was repossessed.
       Mesa, AZ 85216-6508                                           Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                         Page 4612/26/18
                                                                                                                                                          of 5:38PM
                                                                          58
 Debtor 1      Harrell Everett Jones, Jr.
 Debtor 2      Paula Vitchkoski Jones                                                                      Case number (if known)    18-05806-5

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your          Value of property
       how the loss occurred                                                                                                  loss                               lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                 Amount of
       Address                                                       transferred                                              or transfer was               payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Abacus Credit Counseling                                      Credit Counseling                                        Balance paid                     $25.00
       17337 Ventura Boulevard                                                                                                immediately
       Encino, CA 91316                                                                                                       prior to filing.


       Berggren Law Offices, PLLC                                    Attorney Fees                                            11/14/18 paid                  $500.00
       PO Box 18306                                                                                                           $100.00
       Raleigh, NC 27619                                                                                                      balance paid
                                                                                                                              immediately
                                                                                                                              prior to filing.


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment                 Amount of
       Address                                                       transferred                                              or transfer was               payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or           Date transfer was
       Address                                                       property transferred                       payments received or debts         made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                             Date Transfer was
                                                                                                                                                   made


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                      Page 4712/26/18
                                                                                                                                                       of 5:38PM
                                                                          58
 Debtor 1      Harrell Everett Jones, Jr.
 Debtor 2      Paula Vitchkoski Jones                                                                        Case number (if known)   18-05806-5

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or        Date account was               Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                closed, sold,              before closing or
       Code)                                                                                                            moved, or                           transfer
                                                                                                                        transferred
       Suntrust                                                  XXXX-                            Checking              11/2018                                 $0.00
                                                                                                  Savings
                                                                                                  Money Market
                                                                                                  Brokerage
                                                                                                  Other

       SunTrust                                                  XXXX-                            Checking              11/2018                                 $0.00
       Consumer Loan Servicing                                                                    Savings
       PO Box 85160
                                                                                                  Money Market
       Richmond, VA 23285-5160
                                                                                                  Brokerage
                                                                                                  Other

       BB&T                                                      XXXX-                            Checking              10/2018                             $200.00
                                                                                                  Savings
                                                                                                  Money Market
                                                                                                  Brokerage
                                                                                                  Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?              Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access              Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                        have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                  Describe the property                              Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                         Page 4812/26/18
                                                                                                                                                          of 5:38PM
                                                                          58
 Debtor 1      Harrell Everett Jones, Jr.
 Debtor 2      Paula Vitchkoski Jones                                                                           Case number (if known)   18-05806-5

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                    Status of the
       Case Number                                                   Name                                                                             case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       IPLS Consulting                                           Technology Services                                 EIN:

                                                                                                                     From-To    6/2009 to 3/2016




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                     Page 4912/26/18
                                                                                                                                                      of 5:38PM
                                                                          58
 Debtor 1      Harrell Everett Jones, Jr.
 Debtor 2      Paula Vitchkoski Jones                                                                      Case number (if known)   18-05806-5

       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Bellalimento LLC                                          Blogger                                         EIN:

                                                                                                                 From-To      9/2007 to present


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                    Page 5012/26/18
                                                                                                                                                     of 5:38PM
                                                                          58
 Debtor 1      Harrell Everett Jones, Jr.
 Debtor 2      Paula Vitchkoski Jones                                                                      Case number (if known)   18-05806-5


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Harrell Everett Jones, Jr.                                          /s/ Paula Vitchkoski Jones
 Harrell Everett Jones, Jr.                                              Paula Vitchkoski Jones
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     December 26, 2018                                              Date     December 26, 2018

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case 18-05806-5-DMW                            Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                        Page 5112/26/18
                                                                                                                                                         of 5:38PM
                                                                          58

 Fill in this information to identify your case:                                                                Check as directed in lines 17 and 21:

 Debtor 1              Harrell Everett Jones, Jr.                                                                 According to the calculations required by this
                                                                                                                  Statement:
 Debtor 2              Paula Vitchkoski Jones                                                                           1. Disposable income is not determined under
 (Spouse, if filing)
                                                                                                                           11 U.S.C. § 1325(b)(3).
 United States Bankruptcy Court for the:            Eastern District of North Carolina                                  2. Disposable income is determined under 11
                                                                                                                           U.S.C. § 1325(b)(3).
 Case number           18-05806-5
 (if known)
                                                                                                                        3. The commitment period is 3 years.

                                                                                                                        4. The commitment period is 5 years.

                                                                                                                       Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known).

 Part 1:           Calculate Your Average Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married. Fill out both Columns A and B, lines 2-11.


    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                            Column A               Column B
                                                                                                            Debtor 1               Debtor 2 or
                                                                                                                                   non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                           $                                  983.95      $             0.00
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                                 $            0.00      $             0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Do not include payments from a spouse. Do not include payments
     you listed on line 3.                                                             $                                 0.00      $             0.00
  5. Net income from operating a
     business, profession, or farm                 Debtor 1                      Debtor 2
        Gross receipts (before all
        deductions)                            $                     0.00   $          2,361.80
        Ordinary and necessary
        operating expenses                    -$                     0.00 -$                617.04
        Net monthly income from a                                                                    Copy
        business, profession, or farm          $                     0.00   $          1,744.76 here -> $                0.00      $        1,744.76
  6. Net income from rental and other real property                         Debtor 1
        Gross receipts (before all deductions)                                $      0.00
        Ordinary and necessary operating expenses                               -$    0.00
        Net monthly income from rental or other real property                   $     0.00 Copy here -> $                0.00      $             0.00




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                         page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 18-05806-5-DMW                          Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                                               Page 5212/26/18
                                                                                                                                                                of 5:38PM
                                                                          58
 Debtor 1     Harrell Everett Jones, Jr.
 Debtor 2     Paula Vitchkoski Jones                                                                            Case number (if known)    18-05806-5


                                                                                                            Column A                      Column B
                                                                                                            Debtor 1                      Debtor 2 or
                                                                                                                                          non-filing spouse
                                                                                                            $                  0.00       $            0.00
  7. Interest, dividends, and royalties
  8. Unemployment compensation                                                                              $                  0.00       $            0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                          $                       0.00
  9. Pension or retirement income. Do not include any amount received that was a
     benefit under the Social Security Act.                                                                 $                  0.00       $            0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                                                                                                            $                  0.00       $            0.00
                                                                                                            $                  0.00       $            0.00
                  Total amounts from separate pages, if any.                                            +   $                  0.00       $            0.00

  11. Calculate your total average monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                     $         983.95            +   $      1,744.76    =     $      2,728.71

                                                                                                                                                               Total average
                                                                                                                                                               monthly income
 Part 2:        Determine How to Measure Your Deductions from Income

  12. Copy your total average monthly income from line 11.                                                                                             $          2,728.71
  13. Calculate the marital adjustment. Check one:
              You are not married. Fill in 0 below.
              You are married and your spouse is filing with you. Fill in 0 below.
              You are married and your spouse is not filing with you.
              Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
              dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
              Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
              adjustments on a separate page.
              If this adjustment does not apply, enter 0 below.
                                                                                                    $
                                                                                                    $
                                                                                                 +$

                     Total                                                                        $                    0.00           Copy here=>          -               0.00


  14. Your current monthly income. Subtract line 13 from line 12.                                                                                      $          2,728.71

  15. Calculate your current monthly income for the year. Follow these steps:
        15a. Copy line 14 here=>                                                                                                                       $          2,728.71

                Multiply line 15a by 12 (the number of months in a year).                                                                                      x 12

        15b. The result is your current monthly income for the year for this part of the form. ...........................................             $         32,744.52




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                  page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 18-05806-5-DMW                          Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                               Page 5312/26/18
                                                                                                                                                of 5:38PM
                                                                          58
 Debtor 1     Harrell Everett Jones, Jr.
 Debtor 2     Paula Vitchkoski Jones                                                             Case number (if known)   18-05806-5


  16. Calculate the median family income that applies to you. Follow these steps:
       16a. Fill in the state in which you live.                         NC

       16b. Fill in the number of people in your household.               5
       16c. Fill in the median family income for your state and size of household.                                                        $     91,394.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
  17. How do the lines compare?
       17a.           Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
                      11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
       17b.           Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. §
                      1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                      your current monthly income from line 14 above.
 Part 3:       Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 18. Copy your total average monthly income from line 11 .                                                                       $                   2,728.71
 19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you
     contend that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your
     spouse's income, copy the amount from line 13.
     19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                       -$                       0.00


       19b. Subtract line 19a from line 18.                                                                                           $          2,728.71


 20. Calculate your current monthly income for the year. Follow these steps:
       20a. Copy line 19b                                                                                                                 $      2,728.71

              Multiply by 12 (the number of months in a year).                                                                                x 12

       20b. The result is your current monthly income for the year for this part of the form                                              $     32,744.52




       20c. Copy the median family income for your state and size of household from line 16c                                              $     91,394.00


       21. How do the lines compare?

                   Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment
                   period is 3 years. Go to Part 4.

                   Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                   commitment period is 5 years. Go to Part 4.

 Part 4:       Sign Below
       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

    X /s/ Harrell Everett Jones, Jr.                                              X /s/ Paula Vitchkoski Jones
        Harrell Everett Jones, Jr.                                                    Paula Vitchkoski Jones
        Signature of Debtor 1                                                         Signature of Debtor 2
       Date December 26, 2018                                                         Date December 26, 2018
            MM / DD / YYYY                                                                 MM / DD / YYYY
       If you checked 17a, do NOT fill out or file Form 122C-2.
       If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                 page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                      Page 5412/26/18
                                                                                                                                       of 5:38PM
                                                                          58
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                         Page 5512/26/18
                                                                                                                                          of 5:38PM
                                                                          58


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                        Page 5612/26/18
                                                                                                                                         of 5:38PM
                                                                          58
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
         Case 18-05806-5-DMW                             Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                        Page 5712/26/18
                                                                                                                                         of 5:38PM
                                                                          58
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 18-05806-5-DMW                            Doc 15 Filed 12/26/18 Entered 12/26/18 17:41:40                             Page 5812/26/18
                                                                                                                                              of 5:38PM
                                                                          58
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
             Harrell Everett Jones, Jr.
 In re       Paula Vitchkoski Jones                                                                           Case No.      18-05806-5
                                                                                    Debtor(s)                 Chapter       13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  5,000.00
             Prior to the filing of this statement I have received                                        $                     500.00
             Balance Due                                                                                  $                  4,500.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the Debtor(s) in any action or proceeding objecting to the Debtor(s) discharge, objecting to the
               discharge of a particular debt of the Debtor(s), to revoke the Debtor(s) discharge, or to discharge the Debtor(s)
               student loans, tax advise, or credit repair.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 26, 2018                                                              /s/ William G. Berggren
     Date                                                                           William G. Berggren 18675
                                                                                    Signature of Attorney
                                                                                    Berggren Law Offices, PLLC
                                                                                    P.O. Box 18306
                                                                                    Raleigh, NC 27619
                                                                                    (919) 875-8773 Fax: (919) 875-0882
                                                                                    wgb@raleighbankruptcy.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
